Citation Nr: 0414965	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as a result of exposure to 
herbicides.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cataracts as a result of exposure to herbicides.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at 
Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that rating decisions in October 1985 and May 
1996 and an administrative decision in April 1994 denied 
entitlement to service connection for a skin disability, 
claimed as a result of exposure to Agent Orange.  The veteran 
did not appeal those RO decisions to the Board and, 
consequently, the RO decisions became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued.

The Board also notes that a rating decision in October 1996 
denied entitlement to service connection for cataracts and 
rheumatoid arthritis, claimed as results of exposure to Agent 
Orange.  The veteran initiated an appeal by filing a timely 
notice of disagreement.  See 38 C.F.R. § 20.200.  However, 
after a statement of the case was furnished in July 1997, the 
veteran did not file a timely substantive appeal and, 
consequently, the October 1996 decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found that the additional evidence was not 
new and material, and the current appeal on those issues 
ensued.

By a decision dated February 8, 2002, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's February 8, 2002, decision and remanded the matter to 
the Board for further proceedings, to include consideration 
of whether VA complied with the duty to notify the veteran 
pursuant to the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  An unappealed RO administrative decision in April 1994 
denied entitlement to service connection for a skin 
disability, to include as a result of exposure to herbicides.

2.  Evidence added to the record since April 1994 concerning 
the veteran's skin is not so significant that it must be 
considered in order to fairly decide his claim for service 
connection for a skin disorder.

3.  An unappealed RO decision in October 1996 denied 
entitlement to service connection for cataracts as a result 
of exposure to herbicides.

4.  Evidence added to the record since October 1996 
concerning the veteran's eyes is not so significant that it 
must be considered in order to fairly decide his claim for 
service connection for cataracts.

5.  An unappealed RO decision in October 1996 denied 
entitlement to service connection for rheumatoid arthritis as 
a result of exposure to herbicides.

6.  Evidence added to the record since October 1996 
concerning the veteran's joints is not so significant that it 
must be considered in order to fairly decide his claim for 
service connection for rheumatoid arthritis.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, to include as a result of exposure to herbicides.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for cataracts as 
a result of exposure to herbicides.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

A. Duty to Notify

In a November 2000 letter, the RO notified the veteran that 
competent evidence from health care practitioners of a 
relationship between his service, including exposure to Agent 
Orange, and his cataracts/rheumatoid arthritis was needed.  
In a July 2001 cover letter to a supplemental statement of 
the case, the RO notified the veteran of the elements of a 
successful service connection claim, the nature of new and 
material evidence, the evidence needed from him, and of an 
800 number he could call with questions or for assistance.

In a June 2003 VCAA notice letter, the RO notified the 
veteran of the elements of a successful claim for presumptive 
service connection for a disability as a result of exposure 
to herbicides, the evidence which VA had obtained and would 
obtain, and the evidence which the veteran should submit in 
support of his claims.  In an August 2003 VCAA notice letter, 
the RO notified the veteran of the evidence still needed to 
substantiate his claims on appeal, the evidence which VA had 
obtained, and the evidence which he should submit.  In 
addition, in a February 2004 supplemental statement of the 
case, the RO set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, with citation of pertinent United States 
Code provisions.  As such, VA has fulfilled the duty to 
notify the veteran pursuant to the VCAA.  


B. Duty to Assist

VA has attempted to secure all evidence identified by the 
veteran as relevant to his claims, and VA has obtained all 
such evidence with the exception of the records of a private 
physician identified by the veteran as one of his treating 
physicians.  The RO's letter to that physician was returned 
by the Postal Service as undeliverable.  The veteran and his 
representative have not identified any additional evidence as 
relevant to his appeal.  In April 2003, the veteran's 
representative stated that they did not have any more 
evidence to submit and requested that the veteran's case be 
sent to the Board for a decision.  VA's duty to assist the 
veteran has thus been fulfilled, and the veteran's appeal is 
ready for appellate review.

 
II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c) (2003). 

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers; soft-tissue 
sarcoma; and chronic lymphocytic leukemia. 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6) (iii) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.
The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claim 
filed prior to that date.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Then, the merits of 
the claim may be evaluated, after ensuring that the duty to 
assist has been met.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 



III. Factual Background and Analysis

A. Skin Disorder

The evidence of record in April 1994 included the veteran's 
service medical records, statements by the veteran, a 
treatment note by a private nurse practitioner in June 1985, 
and the report of a VA general medical examination in July 
1985.

The service medical records were negative for complaints, 
findings, or a diagnosis of skin disease.  In a report of 
medical history for separation in April 1970, the veteran 
denied having or having had skin disease.  At an examination 
for separation in April 1970, the veteran's skin was 
evaluated as normal.

In written statements, the veteran said that in Vietnam he 
developed sores on his body.  On an application for 
compensation or pension, he stated that he was seeking 
service connection for blisters on his body.

The private nurse practitioner in June 1985 examined the 
veteran's skin and reported an assessment of probable 
pityriasis rosea.

At the VA examination in July 1985, the examiner diagnosed 
papulosquamous dermatitis which did not have the appearance 
of Agent Orange - related illness but had more of the 
appearance of follicular dermatitis.

The Board notes that the service medical records and post-
service medical records were negative for any diagnosis of 
chloracne.

The additional evidence added to the record since April 1994 
included more statements by the veteran and the report of a 
VA Agent Orange examination in October 1997.

In his statements, the veteran attributed his current skin 
symptoms to exposure to Agent Orange in service.  His 
statements are new but they are not material, because, as a 
layman, the veteran is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
At the VA Agent Orange examination in October 1997, the 
pertinent diagnosis was well healed skin lesions.  The 
examiner reported that the veteran had no stigmata of Agent 
Orange - related illness.

The additional medical evidence with regard to the veteran's 
skin is new but it is not material, because it does not link 
a current skin disorder to any incident of the veteran's 
active service to include any exposure to herbicides.

In sum, none of the additional evidence is new and material, 
and the veteran's claim for service connection for a skin 
disorder, to include as a result of exposure to herbicides, 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

B. Cataracts

The evidence of record in October 1996 regarding the 
veteran's eyes consisted of his service medical records.  At 
an examination for induction, the veteran's distant vision in 
the right eye was 20/20 and in the left eye was 20/200 
corrected to 20/50.  During his service, an undated optometry 
clinic record noted left eye vision of 20/200, with an 
impression of amblyopia, left eye.  At an examination for 
separation in April 1970, distant vision was 20/20 in the 
right eye and 20/400 in the left eye corrected to 20/60.  The 
diagnosis was hyperopia.

The additional evidence added to the record since October 
1996 includes a statement by a private physician, the report 
of the VA Agent Orange examination in October 1997, 
statements by the veteran, and a VA optometry clinic note in 
September 2001.

In August 1996, a private specialist in ophthalmology 
reported that the veteran had undergone cataract extraction 
and intraocular lens implant in the left eye in November 1994 
and in the right eye in December 1994.

In written statements, the veteran attributed his cataracts 
to exposure to Agent Orange.  His statements are new but they 
are not material, because, as a layman, the veteran is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  Espiritu, supra.

At a VA optometry clinic in September 2001, reduced vision in 
the left eye secondary to uncorrected refractive error after 
cataract extraction was noted.

The additional medical evidence is new but it is not material 
because it does not relate post-service cataracts to any 
incident of the veteran's active service to include any 
exposure to herbicides.  As noted above, refractive error is 
not a disability for service connection purposes.

In sum, none of the additional evidence is new and material, 
and the veteran's claim for service connection for cataracts 
as a result of exposure to herbicides, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

C. Rheumatoid Arthritis

The evidence of record in October 1996 included the veteran's 
service medical records and a statement by a private 
physician.

The service medical records were negative for any complaint, 
findings, or diagnosis of disease of joints, to include 
arthritis.  In a report of medical history in April 1970, the 
veteran denied having or having had arthritis or rheumatism.  
At an examination for separation in April 1970, his 
musculoskeletal system was evaluated as normal.

The additional evidence added to the record since October 
1996 includes the report of the VA Agent Orange examination 
in October 1997, statements by the veteran, and VA treatment 
notes.

At the VA Agent Orange examination in October 1997, the 
pertinent diagnosis was rheumatoid arthritis.  The examiner 
reported that the veteran had no stigmata of Agent Orange - 
related illness.

In written statements, the veteran attributed his post-
service rheumatoid arthritis to exposure to Agent Orange in 
service.  His statements are new but they are not material, 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation.  Espiritu, supra.

A VA outpatient treatment record in November 2000 noted that 
the veteran had gout.

The additional medical evidence is new but it is not material 
because it does not relate post-service rheumatoid arthritis 
to any incident of the veteran's active service to include 
any exposure to herbicides.  

In sum, none of the additional evidence is new and material, 
and the veteran's claim for service connection for rheumatoid 
arthritis as a result of exposure to herbicides, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

With regard to all 3 issues in this appeal, the Board notes 
that the disabilities for which the veteran has been seeking 
service connection (a skin disorder other than chloracne or 
other acneform disease consistent with chloracne, cataracts, 
and rheumatoid arthritis) are not recognized as associated 
with exposure to herbicides, see 38 C.F.R. § 3.309(e), and 
since the most recent disallowance of the veteran's service 
connection claims no competent medical evidence has been 
presented or secured linking the claimed disabilities to 
exposure to herbicides. 




ORDER

New and material evidence not having been received, a claim 
of entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides, is not 
reopened.

New and material evidence not having been received, a claim 
of entitlement to service connection for cataracts as a 
result of exposure to herbicides is not reopened.

New and material evidence not having been received, a claim 
of entitlement to service connection for rheumatoid arthritis 
as a result of exposure to herbicides is not reopened.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



